 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as July 15, 2019
(the “Effective Date”), by and between IMMUNIC, INC., a Delaware corporation
(the “Company”), and SANJAY PATEL (the “Executive”).

 

WHEREAS, the Company desires that the Executive be retained to serve in the
capacity of Chief Financial Officer of the Company, and the Executive has agreed
to serve in such position in accordance with the terms and conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration, the Company and the Executive
hereby agree as follows:

 

1.                  Certain Definitions. Capitalized terms shall have the
meanings set forth on Exhibit A attached hereto.

 

2.                  Term of Employment. The Company shall employ the Executive,
and the Executive shall accept employment, upon the terms and conditions set
forth in this Agreement for the period commencing on the Effective Date and
ending on the earlier of: (a) December 31, 2021 (subject to extension as
provided in the following sentence) and (b) the Executive’s Date of Termination
as provided in Section 6 (such period, including any extension as provided
below, shall be referred to as the “Term of Employment”). This Agreement and the
Term of Employment shall be automatically extended for successive additional two
(2)-year terms, unless either party provides written notice of non-renewal at
least six (6) months before the end of then-current Term of Employment. The
Executive agrees to sign all documentation evidencing the foregoing as may be
presented to the Executive for signature by the Company.

 

3.                  Executive’s Duties and Obligations.

 

(a)                Duties. The Executive shall serve as the Company’s Chief
Financial Officer. The Executive shall be responsible for all duties customarily
associated with the Chief Financial Officer of a publicly-traded company. The
Executive shall report directly to the Company’s Chief the Executive Officer
(“CEO”) and shall be subject to reasonable policies established by the CEO.
During the Term of Employment, the Executive will also serve on the Company’s
Board of Directors to the extent elected by the stockholders of the Company.

 

(b)               Location of Employment. The Executive’s principal place of
business shall be at an a newly established headquarters of the Company to be
located in New York, New York. In addition, the Executive acknowledges and
agrees that the performance by the Executive of the Executive’s duties shall
require frequent travel including, without limitation, overseas travel from time
to time.

 

(c)                Confidential Information, Assignment of Rights,
Non-Solicitation and Non-Competition Agreement. In consideration of the
covenants contained herein, the Executive has executed and agrees to be bound by
the Confidential Information, Assignment of Rights, Non-Solicitation and
Non-Competition Agreement (the “Confidentiality Agreement”) attached to this
Agreement as Exhibit B. The Executive shall comply at all times with the
covenants (including covenants not to compete or solicit employees, consultants
and independent contractors) and other terms and conditions of the
Confidentiality Agreement and all other reasonable policies of the Company
governing its confidential and proprietary information. The Executive’s
obligations under the Confidentiality Agreement shall survive the Term of
Employment.

 



 

 

 

4.                  Devotion of Time to the Company’s Business.

 

(a)                Full-Time Efforts. During the Term of Employment, the
Executive shall devote substantially all of his business time, attention and
effort to the affairs of the Company, excluding any periods of disability,
vacation, or sick leave to which the Executive is entitled, and shall use his
reasonable best efforts to perform the duties properly assigned to him hereunder
and to promote the interests of the Company.

 

(b)               Other Activities. The Executive may serve on corporate, civic
or charitable boards or committees, deliver lectures, fulfill speaking
engagements and may manage personal investments; provided that such activities
do not individually or in the aggregate significantly interfere with the
performance of his duties under this Agreement. For so long as it does not
interfere with the Executive’s performance of his duties to the Company, the
Executive may continue to oversee the operations of Ciamara Corporation for the
purpose of managing his investment in the Ciamara Corporation

 

5.                  .Compensation and Benefits.

 

(a)                Signing Bonus. The Company shall pay to the Executive a cash
bonus of thirty-thousand dollars ($30,000) within ten (10) business days of the
Effective Date of this Agreement; provided the Executive has executed the
Agreement prior to such Effective Date.

 

(b)               Base Salary. The Company shall pay to the Executive in
accordance with its normal payroll practices (but not less frequently than
monthly) an annual salary at a rate of three hundred thirty thousand dollars
($330,000) per annum (“Base Salary”). The Executive’s Base Salary shall be
reviewed at least annually for the purpose of determining increases, if any,
based on the Executive’s performance, the performance of the Company, then
prevailing salary scales for comparable positions, inflation and other relevant
factors. Effective as of the date of any increase in the Executive’s Base
Salary, Base Salary as so increased shall be considered the new Base Salary for
all purposes of this Agreement and may not thereafter be reduced. Any increase
in Base Salary shall not limit or reduce any other obligation of the Company to
the Executive under this Agreement.

 

(c)                Annual Bonus. During the Term of Employment, the Executive
shall be eligible to receive an annual cash incentive award (“Annual Bonus”)
pursuant to the bonus plan then in effect for executive employees of the Company
(the “Bonus Plan”). All Annual Bonuses are subject to the terms and conditions
of then-current Bonus Plan adopted by the Company. If the Executive achieves his
target performance goals for a Fiscal Year, which goals shall be determined by
the Compensation Committee on an annual or more frequent basis, the Annual Bonus
shall be not less than thirty-five percent (35%) of the Executive’s Base Salary.
To be eligible to receive an Annual Bonus, or any portion thereof, the Executive
must be actively employed by the Company at the time the Annual Bonus, if any,
is paid, except as otherwise provided below.

 



2 

 

 

(d)               Equity Awards. As soon as practicable following the Effective
Date, and subject to approval of the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”), the Executive shall receive a
grant of equity-based compensation in the form of a nonqualified stock option
grant (the “Equity Award”) under the Immunic, Inc. 2019 Omnibus Equity Incentive
Plan. The terms and conditions of the Equity Award shall be documented in a
corresponding nonqualified stock option equity award agreement between the
Company and the Executive. The Equity Award will provide an option to acquire
79,891 shares of the Company’s common stock, which represents approximately
eight-tenths percent (0.8%) of the outstanding common stock of the Company as of
the date hereof. The Equity Award will vest over four years with 25% of the
Equity Award vesting on the one year anniversary of the Effective Date and the
remaining 75% of the Equity Award vesting on a monthly basis in thirty-six equal
installments. The exercise price of the Equity Award shall be the closing price
of the Company’s Common Stock on the Effective Date. From time to time, the
Executive may receive additional equity incentive awards under the Equity Plan
(or under any other equity incentive plan adopted by the Company to supplement
or succeed the Equity Plan) subject to such terms and conditions as the
Compensation Committee, in its sole discretion, may determine.

 

(e)                Benefits. During the Term of Employment, the Executive shall
be entitled to participate in all employee benefit plans, programs and
arrangements made available generally to the Company’s senior executives or to
other full-time employees on substantially the same basis that such benefits are
provided to such senior executives of a similar level or to other full-time
employees (including, without limitation profit-sharing, savings and other
retirement plans or programs (e.g., a 401(k) plan)), long-term cash incentive
plan, program or arrangement, medical, dental, hospitalization, vision, short-
term and long-term disability and life insurance plans or programs, accidental
death and dismemberment protection, travel accident insurance, and any other
fringe benefit or employee welfare benefit plans or programs that may be
sponsored by the Company from time to time, including any plans or programs that
supplement the above-listed types of plans or programs (whether funded or
unfunded); provided, however, that during the Term of Employment, the Executive
shall not be eligible to participate in any generally available severance
benefit plan, program or arrangement sponsored or maintained by the Company.
Nothing in this Agreement shall be construed to require the Company to establish
or maintain any such fringe or employee benefit plans, programs or arrangements.
If a conflict should exist between similar benefits afforded under any Company
policy and the benefits afforded under this Agreement, to the extent that this
Agreement shall provide for greater benefits, the terms of this Agreement shall
control.

 

(f)                Vacations. During the Term of Employment, the Executive shall
be entitled to twenty (20) days paid vacation per year, or such greater amount
as may be earned under the Company’s standard vacation policy.

 

(g)               Reimbursement of Expenses. During the Term of Employment, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business-related or employment-related expenses incurred by the Executive upon
the receipt by the Company of reasonable documentation in accordance with
standard practices, policies and procedures applicable to other senior
executives of the Company.

 

6.                  Termination of Employment. The Term of Employment shall be
automatically terminated upon the first to occur of the following:

 



3 

 

 

(a)                Death. The Executive’s employment shall terminate immediately
upon the Executive’s death.

 

(b)               Disability. If the Executive is Disabled, either party may
terminate the Executive’s employment due to such Disability upon delivery of
written notice to the other party. The effective date of such termination of
employment will be the Date of Termination set forth in such written notice or
immediately upon delivery of such written notice if no effective date is
specified in the written notice. For avoidance of doubt, if the Executive’s
employment is terminated pursuant to this Section 6(b), his employment will not
constitute a termination of employment by the Company without Cause or by the
Executive for Good Reason.

 

(c)                Termination by the Executive Without Good Reason. The
Executive may terminate his employment for any reason other than Good Reason
upon his delivery of written notice to the Company at least thirty (30) days
prior to his Date of Termination.

 

(d)               Termination by the Executive for Good Reason. The Executive
may terminate his employment for Good Reason if (i) not later than ninety (90)
days after the occurrence of any act or omission that constitutes Good Reason,
the Executive provides the Company with a written notice setting forth in
reasonable detail the acts or omissions that constitute Good Reason, (ii) the
Company fails to correct or cure the acts or omissions within thirty (30) days
after it receives such written notice, and (iii) the Executive terminates his
employment with the Company after the expiration of such cure period but not
later than sixty (60) days after the expiration of such cure period.

 

(e)                Termination by the Company Without Cause. The Company may
terminate the Executive’s employment without Cause upon delivery of written
notice to the Executive at least thirty (30) days prior to his Date of
Termination.

 

(f)                Termination Upon Non-Renewal. Unless otherwise agreed to by
the parties, the Executive’s employment shall terminate on the last day of
then-current Term of Employment if either the Company or the Executive provides
the other party with a written notice of non-renewal of this Agreement in
accordance with Section 2 and the parties do not enter into a new employment
agreement prior to the expiration of this Agreement (“Non-Renewal”).

 

(g)               Termination by the Company for Cause. Upon the occurrence of
any act or omission that constitutes Cause, the Company may terminate the
Executive’s employment upon delivery of written notice to the Executive at least
fifteen (15) days prior to his Date of Termination, unless the Executive cures
such acts or omissions constituting Cause to the satisfaction of the Company
prior to the expiration of such period.

 

7.                  Compensation and Benefits Payable Upon of Termination of
Employment.

 

(a)                Payment of Accrued But Unpaid Compensation and Benefits. Upon
the Executive’s termination of employment for any reason, the Executive (or his
Beneficiary following the Executive’s death) shall receive (i) a lump sum
payment on the Date of Termination in an amount equal to the sum of the
Executive’s earned but unpaid Base Salary through his Date of Termination plus
his accrued but unused vacation days at the Executive’s Base Salary in effect as
of his Date of Termination; plus (ii) any other benefits or rights the Executive
has accrued or earned through his Date of Termination in accordance with the
terms of the applicable fringe or employee benefit plans and programs of the
Company. Except as provided in Section 7(b) or (c) below or as expressly
provided pursuant to the terms of any employee benefit plan, the Executive will
not be entitled to earn or accrue any additional compensation or benefits for
any period following his Date of Termination.

 



4 

 

 

(b)               Termination of Employment Due to Death or Disability. In
addition to the compensation and benefits payable under Section 7(a) above, if
the Executive’s employment is terminated due to his death or Disability, the
Executive (or his Beneficiary following the Executive’s death) shall receive:

 

(i)                 the Executive’s accrued but unpaid Annual Bonus, if any, for
the Fiscal Year ended prior to his Termination Date payable at the same time
annual bonuses for such Fiscal Year are paid to other key executives of the
Company pursuant to the terms of the Bonus Plan; and

 

(ii)               one hundred percent (100%) of the Executive’s outstanding
Equity Awards as of the Date of Termination will be fully vested and
exercisable.

 

(c)                Termination of Employment by the Company Without Cause, by
the Executive for Good Reason or Upon Non-Renewal by the Company. In addition to
the compensation and benefits payable under Section 7(a) above, if the
Executive’s employment is terminated by the Company without Cause, by the
Executive for Good Reason or upon Non-Renewal where it is the Company that
provided written notice of non-renewal of this Agreement in accordance with
Section 2, and the Executive returns an executed Release to the Company, which
becomes final, binding and irrevocable within sixty (60) days following the
Executive’s Date of Termination in accordance with Section 8, the Executive (or
his Beneficiary following the Executive’s death) shall receive:

 

(i)                 the Executive’s accrued but unpaid Annual Bonus, if any, for
the Fiscal Year ended prior to his Termination Date payable at the same time
annual bonuses for such Fiscal Year are paid to other key executives of the
Company pursuant to the terms of the Bonus Plan;

 

(ii)               one hundred percent (100%) of the Executive’s outstanding
Equity Awards as of the Date of Termination will be fully vested and
exercisable;

 

(iii)             a severance payment payable in a single lump sum within five
(5) business days after the Executive’s Release becomes final, binding and
irrevocable in accordance with Section 8, in an amount equal to twelve (12)
months of Base Salary; and

 

(iv)             reimbursement of the COBRA premiums, if any, paid by the
Executive for continuation coverage for the Executive, his spouse and dependents
under the Company’s group health, dental and vision plans for the period such
individuals have COBRA continuation coverage.

 

Notwithstanding the foregoing, if the Executive materially breaches this
Agreement or the Executive’s Confidential Agreement, then the Company’s
continuing obligations under this Section 7(c) shall cease as of the date of the
breach and the Executive shall be entitled to no further payments hereunder.

 



5 

 

 

8.                  Release. As a condition of receiving the compensation and
benefits described in Section 7(c), the Executive must execute a release of any
and all claims arising out of the Executive’s employment with the Company or the
Executive’s separation from such employment (including, without limitation,
claims relating to age, disability, sex or race discrimination to the extent
permitted by law), excepting (i) claims for benefits under any employee benefit
plan in accordance with the terms of such employee benefit plan, (ii) any right
to exercise Equity Awards that are vested on the Date of Termination pursuant to
the terms of such Equity Awards (as modified by the Employment Agreement), (iii)
claims based on breach of the Company’s obligations to pay the compensation and
benefits described in Sections 5 and 7(a) or (c) of this Employment Agreement,
(iv) claims arising under the Age Discrimination in Employment Act after the
date the Executive signs such release, and (v) any right to indemnification by
the Company or to coverage under directors and officers liability insurance to
which the Executive is otherwise entitled in accordance with this Agreement and
the Company’s articles of incorporation or by laws or other agreement between
the Executive and the Company (the “Release”). Such Release shall be in a form
tendered to the Executive by the Company within five (5) business days following
the termination of the Executive’s employment by the Company without Cause or by
the Executive for Good Reason, which shall comply with any applicable
legislation or judicial requirements, including, but not limited to, the Older
Workers Benefit Protection Act, and shall be substantially in the form of
release attached as Exhibit C. The compensation and benefits described in
Section 7(c) will not be paid to the Executive if the Executive fails to execute
the Release within the time frame specified in such Release, if the Executive
revokes the Release within the applicable revocation period set forth in such
Release or if the revocation period expires more than sixty (60) days following
the Executive’s Date of Termination.

 

9.                  Excess Parachute Excise Tax.

 

(a)                Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment, award, benefit or
distribution (including any acceleration) by the Company or any entity which
effectuates a transaction described in Section 280G(b)(2)(A)(i) of the Code to
or for the benefit of the Executive (whether pursuant to the terms of this
Agreement or otherwise, but determined before application of any reductions
required pursuant to this Section 9) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred with respect to such excise tax by the Executive (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Company will automatically reduce such
Payments to the extent, but only to the extent, necessary so that no portion of
the remaining Payments will be subject to the Excise Tax, unless the amount of
such Payments that the Executive would retain after payment of the Excise Tax
and all applicable Federal, state and local income taxes without such reduction
would exceed the amount of such Payments that the Executive would retain after
payment of all applicable Federal, state and local taxes after applying such
reduction. Unless otherwise elected by the Executive, to the extent permitted
under Code Section 409A, such reduction shall first be applied to any severance
payments payable to the Executive under this Agreement, then to the accelerated
vesting on any Equity Awards.

 

(b)               All determinations required to be made under this Section 9,
including the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent auditors or such other certified
public accounting firm of national standing reasonably acceptable to the
Executive as may be designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
either the Company or the Executive. All fees and expenses of the Accounting
Firm shall be borne solely by the Company. If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall furnish the Executive
with a written opinion to such effect. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive.

 



6 

 

 

10.              Legal Fees. All reasonable legal fees and related expenses
(including costs of experts, evidence and counsel) paid or incurred by the
Executive pursuant to any claim, dispute or question of interpretation relating
to this Agreement shall be paid or reimbursed by the Company if the Executive is
successful on the merits pursuant to a legal judgment or arbitration. Except as
provided in this Section 10, each party shall be responsible for its own legal
fees and expenses in connection with any claim or dispute relating to this
Agreement. The Company will reimburse the Executive for all legal fees
associated with the negotiation and execution of this agreement, up to a maximum
amount of $5,000.

 

11.              Beneficiary. If the Executive dies prior to receiving all of
the amounts payable to him in accordance with the terms of this Agreement, such
amounts shall be paid to one or more beneficiaries (each, a “Beneficiary”)
designated by the Executive in writing to the Company during his lifetime, or if
no such Beneficiary is designated, to the Executive’s estate. Such payments
shall be made in accordance with the terms of this Agreement. The Executive,
without the consent of any prior Beneficiary, may change his designation of
Beneficiary or Beneficiaries at any time or from time to time by a submitting to
the Company a new designation in writing.

 

12.              Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand, email or mailed within the continental United
States by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:

 

Immunic, Inc.

c/o Immunic AG

Am Klopferspitz 19

82152 Planegg-Martinsried, Germany

Attn: Chief Operating Officer

Email: manfred.groeppel@immunic.de

 

If to the Executive:

 

To the address on file with the records of the Company.

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

13.              Withholding. The Company shall be entitled to withhold from
payments due hereunder any required federal, state or local withholding or other
taxes.

 



7 

 

 

14.              Arbitration.

 

(a)                If the parties are unable to resolve any dispute or claim
relating directly or indirectly to this agreement or any dispute or claim
between the Executive and the Company or its officers, directors, agents, or
employees (a “Dispute”), then either party may require the matter to be settled
by final and binding arbitration by sending written notice of such election to
the other party clearly marked “Arbitration Demand.” Thereupon such Dispute
shall be arbitrated in accordance with the terms and conditions of this Section
16. Notwithstanding the foregoing, either party may apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm or to enforce the terms of the Confidentiality Agreement.

 

(b)               The Dispute shall be resolved by a single arbitrator in an
arbitration administered by the American Arbitration Association in accordance
with its Employment Arbitration Rules and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
decision of the arbitrator shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrator may be
ordered by any court of competent jurisdiction.

 

(c)                Nothing contained herein shall operate to prevent either
party from asserting counterclaim(s) in any arbitration commenced in accordance
with this Agreement, and any such party need not comply with the procedural
provisions of this Section 16 in order to assert such counterclaim(s).

 

(d)               The arbitration shall be filed with the office of the American
Arbitration Association (“AAA”) located in New York or such other AAA office as
the parties may agree upon (without any obligation to so agree). The arbitration
shall be conducted pursuant to the Employment Arbitration Rules of AAA as in
effect at the time of the arbitration hearing, such arbitration to be completed
in a sixty (60)-day period. In addition, the following rules and procedures
shall apply to the arbitration:

 

(e)                The arbitrator shall have the sole authority to decide
whether or not any Dispute between the parties is arbitrable and whether the
party presenting the issues to be arbitrated has satisfied the conditions
precedent to such party’s right to commence arbitration as required by this
Section 14.

 

(f)                The decision of the arbitrator, which shall be in writing and
state the findings, the facts and conclusions of law upon which the decision is
based, shall be final and binding upon the parties, who shall forthwith comply
after receipt thereof. Judgment upon the award rendered by the arbitrator may be
entered by any competent court. Each party submits itself to the jurisdiction of
any such court, but only for the entry and enforcement to judgment with respect
to the decision of the arbitrator hereunder.

 

(g)               The arbitrator shall have the power to grant all legal and
equitable remedies (including, without limitation, specific performance) and
award compensatory and punitive damages if authorized by applicable law.

 

(h)               Except as otherwise provided in Section 10 or by law, the
parties shall bear their own costs in preparing for and participating in the
resolution of any Dispute pursuant to this Section 16, and the costs of the
arbitrator(s) shall be equally divided between the parties.

 



8 

 

 

(i)                 Except as provided in the last sentence of Section 14(a),
the provisions of this Section 14 shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any Dispute arising in connection
with this Agreement. Any party commencing a lawsuit in violation of this Section
14 shall pay the costs of the other party, including, without limitation,
reasonable attorney’s fees and defense costs.

 

15.              Recoupment.

 

(a)                Policy. Any incentive-based compensation received by the
Executive including Annual Bonus and Equity Awards, whether pursuant to this
Agreement or otherwise, that is granted, earned or vested based in any part on
attainment of a financial reporting measure, shall be subject to the terms and
conditions of the Company’s Claw Back Compensation Policy, if any (the
“Recoupment Policy”), and any other policy of recoupment of compensation as
shall be adopted from time to time by the Board or its Compensation Committee as
it deems necessary or appropriate to comply with the requirements of Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act, Section 304 of
the Sarbanes-Oxley Act of 2002, and any implementing rules and regulations of
the U.S. Securities and Exchange Commission and applicable listing standards of
a national securities exchange adopted in accordance with any of the foregoing.
The terms and conditions of the Recoupment Policy, including any changes to the
Recoupment Policy adopted from time to time by the Company, are hereby
incorporated by reference into this Agreement.

 

(b)               Non-Indemnification and Advancement for Recoupment. The
Company shall not be obligated to indemnify or advance funds to the Executive
for any payment or reimbursement by the Executive to the Company of any bonus or
other incentive-based or equity-based compensation previously received by the
Executive or payment of any profits realized by the Executive from the sale of
securities of the Company, as required in each case under the Securities
Exchange Act of 1934 or under the rules of the stock exchange on which the
common stock of the Company is listed (including any such payments or
reimbursements under Section 304 and 306 of the Sarbanes-Oxley Act of 2002, or
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing rules and regulations of the U.S. Securities
and Exchange Commission and applicable listing standards of a national
securities exchange adopted in accordance with any of the foregoing).

 

16.              Miscellaneous

 

(a)                Governing Law. This Agreement shall be interpreted,
construed, governed and enforced according to the laws of the State of New York
without regard to the application of choice of law rules.

 

(b)               Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all other prior agreements, promises, understandings and representations
regarding the Executive’s employment, compensation, severance or other payments
contingent upon the Executive’s termination of employment, whether written or
otherwise.

 



9 

 

 

(c)                Amendments. No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.

 

(d)               Severability. If one or more provisions of this Agreement are
held to be invalid or unenforceable under applicable law, such provisions shall
be construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

(e)                Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the beneficiaries, heirs and representatives of the
Executive (including the Beneficiary) and the successors and assigns of the
Company. The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place. Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.

 

(f)                Successors and Assigns; Nonalienation of Benefits. Except as
provided in Section (e) in the case of the Company, or to the Beneficiary in the
case of the death of the Executive, this Agreement is not assignable by any
party. Compensation and benefits payable to the Executive under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
Executive or a Beneficiary, as applicable, and any such attempt to dispose of
any right to benefits payable hereunder shall be void and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

 

(g)               Remedies Cumulative; No Waiver. No remedy conferred upon
either party by this Agreement is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by either party in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.

 

(h)               Survivorship. Notwithstanding anything in this Agreement to
the contrary, all terms and provisions of this Agreement that by their nature
extend beyond the Date of Termination shall survive termination of this
Agreement.

 

(i)                 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.

 



10 

 

 

17.              No Contract of Employment. Nothing contained in this Agreement
will be construed as a right of the Executive to be continued in the employment
of the Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.

 

18.              Section 409A of the Code.

 

(a)                The intent of the parties is that payments and benefits under
this Agreement comply with, or be exempt from, Section 409A of the Code and,
accordingly, to the maximum extent permitted, this Agreement shall be construed
and interpreted in accordance with such intent. The Executive’s termination of
employment (or words to similar effect) shall not be deemed to have occurred for
purposes of this Agreement unless such termination of employment constitutes a
“separation from service” within the meaning of Code Section 409A and the
regulations and other guidance promulgated thereunder.

 

(b)               Notwithstanding any provision in this Agreement to the
contrary, if the Executive is deemed on the date of the Executive’s separation
from service to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any payment or the providing of any
benefit that constitutes “non-qualified deferred compensation” pursuant to Code
Section 409A and the regulations issued thereunder that is payable due to the
Executive’s separation from service, to the extent required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided to the Executive prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of the Executive’s separation
from service, and (ii) the date of the Executive’s death (the “Delay Period”).
On the first day of the seventh (7th) month following the date of the
Executive’s separation from service or, if earlier, on the date of the
Executive’s death, all payments delayed pursuant to this Section 18 shall be
paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due to the Executive under this Agreement shall be paid or provided
in accordance with the normal payment dates specified for them herein.

 

(c)                To the extent any reimbursement of costs and expenses
(including reimbursement of COBRA premiums pursuant to Section 7(c)(vi))
provided for under this Agreement constitutes taxable income to the Executive
for Federal income tax purposes, such reimbursements shall be made as soon as
practicable after the Executive provides proper documentation supporting
reimbursement but in no event later than December 31 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.
With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

 

(d)               If under this Agreement, any amount is to be paid in two (2)
or more installments, each such installment shall be treated as a separate
payment for purposes of Section 409A.

 

19.              Executive Acknowledgement. The Executive hereby acknowledges
that the Executive has read and understands the provisions of this Agreement,
that the Executive has been given the opportunity for the Executive’s legal
counsel to review this Agreement, that the provisions of this Agreement are
reasonable and that the Executive has received a copy of this Agreement.

 



11 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the 15th day of July 2019.

 

IMMUNIC, INC.       By:    /s/ Daniel Vitt   Name:  Daniel Vitt   Title:   Chief
Executive Officer         EXECUTIVE         /s/ Sanjay Patel   Sanjay Patel  

 



13 

 

 

EXHIBIT A

 

“Annual Bonus” shall have the meaning set forth in Section 5(c) of the
Employment Agreement.

 

“Base Salary” shall have the meaning set forth in Section 5(b) of the Employment
Agreement.

 

“Beneficiary” shall have the meaning set forth in Section 13 of the Employment
Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Bonus Plan” shall have the meaning set forth in Section 5(c) of the Employment
Agreement.

 

“Cause” means one or more of the following:

 

(i)       The Executive’s willful failure to perform his duties hereunder (other
than as a result of illness or injury) that directly, materially and
demonstrably impairs or damages the property, goodwill, reputation, business or
finances of the Company;

 

(ii)       The Executive’s willful misconduct or gross negligence in the
performance of his duties hereunder that directly, materially and demonstrably
impairs or damages the property, goodwill, reputation, business or finances of
the Company;

 

(iii)       The conviction of, or plea of nolo contendere by, the Executive to,
a felony or a crime involving moral turpitude that materially and demonstrably
impairs or damages the property, goodwill, reputation, business or finances of
the Company; or

 

(iv)       The Executive’s commission of any willful acts of personal dishonesty
in connection with his responsibilities as an employee of the Company that
directly, materially and demonstrably impairs or damages the property, goodwill,
reputation, business or finances of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended and the regulations
promulgated thereunder.

 

“Confidentiality Agreement” means the Confidential Information, Assignment of
Rights, Non-Solicitation and Non-Competition Agreement between the Company and
the Executive, a copy of which is attached to this Agreement as Exhibit B,
pursuant to which the Executive has agreed to abide by certain covenants
(including covenants not to disclose confidential information, compete with the
Company or solicit employees, consultants or independent contractors of the
Company).

 

“Date of Termination” means the date specified in a written notice of
termination delivered pursuant to Section 6 hereof, or the Executive’s last date
as an active employee of the Company before a termination of employment due to
his death or Non-Renewal.

 

“Disabled” or “Disability” means a mental or physical condition that renders the
Executive substantially incapable of performing his duties and obligations under
this Agreement, after taking into account provisions for reasonable
accommodation, as determined by a medical doctor (such doctor to be mutually
determined in good faith by the parties) for four (4) or more consecutive months
or for a total of four (4) months during any twelve (12) consecutive months.

 



EXHIBIT A-1 

 

 

“Fiscal Year” means the fiscal year of the Company, which is the calendar year.

 

“Good Reason” means, unless the Executive has consented in writing thereto, the
occurrence of any of the following:

 

(i)       the assignment to the Executive of any duties materially inconsistent
with the Executive’s position, including any change in status, title, authority,
duties or responsibilities or any other action which results in a material
diminution in such status, title, authority, duties or responsibilities;

 

(ii)       a material reduction in the Executive’s Base Salary by the Company or
any breach by the Company of its obligations pursuant to Section 5(e) with
respect to the Executive’s benefits;

 

(iii)       the relocation of the Executive’s office to a location more than
fifty (50) miles from New York, New York; or

 

(iv)       a material breach of this Agreement by the Company.

 

“Non-Renewal” shall have the meaning set forth in Section 6(f) of the Employment
Agreement.

 

“Release” shall have the meaning set forth in Section 8 of the Employment
Agreement.

 

“Term of Employment” shall have the meaning set forth in Section 2 of the
Employment Agreement.

 



EXHIBIT A-2 

 

 

EXHIBIT B

 

CONFIDENTIAL INFORMATION, ASSIGNMENT OF RIGHTS,
NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

In consideration of my employment with Immunic, Inc., or any of its
subsidiaries, in connection with the performance of my duties as an employee of
the Immunic, Inc. or any of its subsidiaries (“Company”) (hereinafter, my
“Employment”), I hereby agree and acknowledge, effective as of July 15, 2015,
that:

 

Confidential Information

 

1.As a result of my Employment, I may come to possess Confidential Information,
and the Company has informed me that it will not retain me unless I agree to the
terms of this Agreement and abide by them. As used in this Agreement,
“Confidential Information” includes, without limitation, information, whether or
not in tangible form, which has not been publicly disclosed regarding Company,
any of Company’s customers, remarketing and/or support agreements made between
Company and its business partners which disclose product data, commission rates,
territories, quotas, and terms of licenses; the identities and locations of
vendors and consultants furnishing materials and services to Company and the
terms of such arrangements (including prices) negotiated by Company with such
vendors and consultants; data relating to sales and license volumes, by
customer, by location or by product; data relating to consulting agreements
between Company and its customers which disclose billing rates, budgets,
deliverables, time schedules and staff assignments; customer and product
licensee and prospective product licensee lists; financial information that has
not been released to the public by Company; employee lists of Company; future
business plans, licensing strategies, advertising campaigns and the like; data
provided to you which is marked as confidential or proprietary to Company, one
of Company’s customers or business partners; proposed or actual acquisitions of
stock or assets by Company; and/or any other information concerning or used in
Company’s business, its manner of operations, its plan, processes or other data.

 

The definition of Confidential Information also shall include “Trade Secrets”,
which are defined as the whole or any portion or phase of any scientific or
technical information, design, process, procedure, formula, data-processing
technique, computer program, or improvement that is valuable and secret (in the
sense that it is not generally known to competitors of Company or competitors of
its business partners). To the extent consistent with the foregoing, Trade
Secrets include, without limitation, the specialized information and technology
embodied in computer program material, including source and object code, system
and user documentation, and program and system designs that provide Company or
its business partners with an advantage over their competitors in the
development, sales, implementation and support of their application software and
products.

 

I acknowledge that Company has developed its Confidential Information through
its own efforts and at great expense. I further acknowledge that Company has a
legitimate interest in protecting its Confidential Information.

 



EXHIBIT B-1 

 

 

2.I will not at any time, except as required by my duties at Company, duplicate,
remove, transfer, use, disclose or communicate, or knowingly allow any other
person to duplicate, remove, transfer, use, disclose or communicate, any
Confidential Information. I will safeguard all Confidential Information at all
times so that it is not exposed to, or taken by, unauthorized persons and will
exercise my best efforts to assure its safekeeping. I understand that the
maintenance of the confidentiality of Confidential Information is material and
essential to Company and its disclosure would have a severe adverse effect on
the conduct of Company’s business, and Company’s competitive position and
goodwill.

 

3.Upon termination of my Employment, whether voluntary or involuntary, or upon
Company’s request at any time during the term of my Employment, I will deliver
to Company all written and other materials which contain or relate to
Confidential Information, whether formal or informal, whether prepared by me or
by others and whether required by my employment or for my personal use,
including, without limitation, all documents, notes, computer programs and data
prepared for or stored in or obtained from any automated information system, all
of which materials shall be and remain the property of Company. In addition, I
shall also provide any information, such as passwords or codes, necessary to
allow Company to fully utilize its property.

 

4.I will not make any unauthorized disclosure of trade secrets or confidential
information to any third person, including any such information which is subject
to a confidentiality agreement between Company and such third person, to which I
gain access as a result of my Employment.

 

5.My obligations under this Agreement will remain in effect both during the term
of my Employment and thereafter, whatever the reason for termination of my
Employment, and shall survive any termination of this Agreement.

 

Assignment of Right

 

6.(a) All intellectual property in whatever form including, without limitation,
inventions, discoveries, ideas, computer programs, programs based upon or
developed from computer programs, improvements, codes, methods, algorithms,
trade secrets, know-how, system documentation, technical data, drawings, flow
charts, prototypes, design specifications, and any other documentation, notes
and materials related to the foregoing (whether or not patentable or
copyrightable) that are conceived or made by me, either alone or with others,
during the course of or derived from my Employment by Company and in any way
related to my Employment or to any business in which Company is engaged at any
time during the term of my Employment or (if it should reasonably be known by
me) is considering in engaging (“Discoveries”), shall be deemed to be “works
made for hire” if permitted by applicable law and shall belong to Company.

 

(b)I will promptly disclose all Discoveries to Company.

 

(c)To the extent that any Discovery does not constitute a work made for hire
pursuant to applicable law, I hereby transfer, grant, convey, assign and
relinquish exclusively to Company all of my rights to, title to and interest in
all Discoveries, in perpetuity (or for the longest period of time otherwise
permitted by law), including:

 



EXHIBIT B-2 

 

 

(i)all of my rights, title, interest, and benefit (including the right to make,
use, or sell under patent law; to copy, adapt, distribute, display, and perform
under copyright law; and to use and disclose under trade secret law) in and to
all United States and foreign patents and patent applications, patent license
rights, patentable inventions, trade secrets, trademarks, service marks, trade
names (including, in the case of trademarks, service marks and trade names, all
goodwill pertaining thereto), copyrights, technology licenses, know-how,
confidential information, shop rights, and all other intellectual property
rights owned or claimed or acquired in the future by me as embodied in the
Discoveries; and

 

(ii)all of my rights, title, interest, and benefit and all powers and
privileges, in, to, and under all technical data, drawings, prototypes,
engineering files, system documentation, flow charts, and design specifications
developed by, owned, or acquired previously or in the future by me in connection
with the development of the programming, inventions, processes, and apparatus
entailed by the Discoveries.

 

(d)I will execute and deliver, from time to time after the date hereof, upon
Company’s request, such further conveyance instruments, and take such further
actions, as may be necessary or desirable to evidence more fully the transfer of
ownership of all the Discoveries to Company, or the original ownership of all
the Discoveries on the part of Company, to the fullest extent possible. I
therefore agree to:

 

(i)execute, acknowledge, and deliver any affidavits or documents of assignment
and conveyance regarding the Discoveries.

 

(ii)provide testimony in connection with any proceeding affecting the right,
title, interest, or benefit of Company in or to the Discoveries.

 

(iii)perform any other acts deemed necessary to carry out the intent of this
Agreement including, without limitation, assisting in the application,
perfection, maintenance and enforcement of the Discoveries and all rights
relating thereto.

 

(e)In furtherance of this Agreement, I hereby acknowledge that, from this date
forward, or a previous date if rights were earlier transferred, Company has
succeeded to all of my rights, title, and standing to:

 

(i)receive all rights and benefits pertaining to the Discoveries.

 

(ii)institute and prosecute all suits and proceedings and take all actions that
Company, in its sole discretion may deem necessary or proper to collect, assert,
or enforce any claim, right, or title of any kind in and to any and all of the
Discoveries.

 



EXHIBIT B-3 

 

 

(iii)defend and compromise any and all such actions, suits, or proceedings
relating to such transferred and assigned rights, title, interest, and benefits,
and do all other such acts and things in relation thereto as Company, in its
sole discretion, deems advisable.

 

(f)Upon termination of my Employment, I will immediately surrender to Company
all materials and work product in my possession or within my control (including
all copies thereof) relating in any way to the Discoveries.

 

(g)To effectuate the terms of this paragraph 6, I hereby name and irrevocably
constitute and appoint Company, with the full power of substitution therein, as
my true and lawful attorney-in-fact to exercise the rights assigned hereby.

 

(h)I represent and warrant that no consents of any other parties are necessary
or appropriate under any agreements concerning any of the Discoveries in order
for the transfer and assignment of any of the Discoveries under this Agreement
to be legally effective.

 

(i)I represent and warrant that, to the best of my knowledge, upon consummation
of this Agreement, Company will have good and marketable title to the
Discoveries, free and clear of any and all liens, mortgages, encumbrances,
pledges, security interests, or charges of any nature whatsoever.

 

7.I have listed on the Schedule attached to this Agreement all inventions, if
any, conceived or made by me prior to my Employment by Company and which are to
be excluded from this Agreement, as well as any restrictions on any work for
Company or any obligations under this Agreement arising from any prior
employment or other agreement. I am not required to list on the Schedule any
inventions conceived or made by me prior to my Employment by Company that (i)
are unrelated to the business, operations, services or products of Company or
(ii) are solely related to my personal hobbies and not to the business,
operations, service or products of Company.

 

Non-Solicitation

 

8.I agree that all Company relationships, whether or not contractual, including
but not limited to, relationships with employees, contractors, consultants,
partners (collectively “Relationships”) are the sole property of Company. I
agree that, during and after my Employment with Company, unless Company provides
written consent, I will not directly or indirectly provide information,
including but not limited to, employee lists, resumes, independent contractor
agreements, employment information and contact information, to other entities or
individuals. I agree not to interfere with these Relationships by hiring or
soliciting for hire individuals or entities, directly or indirectly, to work
with or for any person or entity external to Company without the written consent
of Company, during, and for a period of twenty-four (24) months after the
termination of, my Employment with Company.

 

9.I agree that all Company relationships with customers, partners, resellers,
vendors and suppliers and all information, whether or not in writing, are and
shall be the exclusive property of Company (collectively “Customer
Information”). Customer Information shall not be used outside the duties of my
Employment with Company without the written consent of Company, either during or
after the termination of my Employment with Company.

 



EXHIBIT B-4 

 

 

Non-Competition

 

10.(a) I further agree that, during the term of my Employment with Company, and
for a period of twenty-four (24) months following the termination (whether
voluntary or involuntary) of such Employment, I will not engage in any capacity
(including without limitation, as an employee, officer, director, consultant or
shareholder (other than as an owner of one percent (1%) or less of the
outstanding shares of any publicly-traded company)), in any Competing Business
in any geographical area in which Company (or any of Company’s affiliates)
transacts such business. For purposes of this Agreement a “Competing Business”
means any business engaged in providing services similar to Company’s or in the
marketing, sale, development and distribution of products that are similar to
Company’s.

 

(b)The covenants contained in this Section 10 shall be enforced to the fullest
extent permissible under the laws of each jurisdiction in which enforcement is
sought. Accordingly, I agree that if any of the provisions of this Section 10
shall be adjudicated to be invalid or unenforceable for any reason whatsoever,
said provision shall be construed (only with respect to the operation thereof in
the particular jurisdiction in which such adjudication is made) by limiting and
reducing it so as to be enforceable to the fullest extent permissible, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of said provision in any other jurisdiction.

 

11.Breach by me of any provision of this Agreement will cause Company
irreparable injury and damage for which money damages may not be adequate. In
addition to all other remedies that are available to it, Company shall be
entitled to preliminary and permanent injunctive and equitable relief to prevent
or remedy a breach of this Agreement by me.

 

12.This Agreement:

 

(a)shall bind my heirs, executors, administrators, legal representatives and
assigns, and supersedes any prior agreements concerning Confidential Information
executed by me with or in favor of Company, if any.

 

(b)constitutes the entire understanding between Company and me concerning
Confidential Information and no waiver or amendment of any provision of this
Agreement shall be valid or effective unless in writing and signed by the party
against whom enforcement thereof is sought.

 

(c)shall be enforceable by Company or any of its successors or assigns.

 

(d)shall be enforced and construed in accordance with the laws of the State of
New York, without giving effect to the choice of laws principles of New York
that would result in the application of the laws of any other jurisdiction.

 



EXHIBIT B-5 

 

 

13Should any part of this Agreement for any reason be declared by any court of
competent jurisdiction to be invalid, that decision shall not affect the
validity of the remaining portion, which shall continue in full force and effect
as if this Agreement had been executed with the invalid portion eliminated,
provided, however, that this Agreement shall be interpreted to carry out to the
greatest extent possible the intent of the parties and to provide to Company
substantially the same benefits as Company would have received under this
Agreement if such invalid part of this Agreement had been enforceable.

 

14.I represent that I am not a party to, or bound by, any confidentiality
agreements, non-compete agreements, restrictive covenants, non-solicitation
agreements, invention and assignment agreements, or any other agreements or
obligations to any former employer or other entity that will prevent me from
performing, or impede me in performance of service for Company. I also represent
that I have disclosed to Company all contracts or agreements that could prevent
me from carrying out my responsibilities for Company. I further acknowledge that
I have not and will not take or remove from my prior employment the originals or
copies of any documents maintained as confidential or proprietary information by
my prior employer, and that I have not and will not disclose any confidential or
proprietary information of my prior employer. Therefore, I am “free and clear”
to be employed by Company. I acknowledge that Company is relying on my
representation in making its offer of employment, in employing me, or in
continuing my employment with Company. I further agree not to enter into any
agreement either written or oral in conflict with my Employment with Company.

 

15.I further agree that this Agreement does not constitute a contract of
employment, and that I have the right to resign and Company has the right to
terminate my employment at any time, for any reason, with or without cause,
subject to the provisions of any written employment agreement between Company
and me. I hereby acknowledge that I have read this Agreement, understand it and
agree to be bound by its restrictions.

 

        SANJAY PATEL                 (Date Signed)  

 

ACCEPTED AND DATED AS OF ___________________

 

IMMUNIC, INC.

 

By: ___________________________

 

Name: _________________________

 

Title: __________________________

 



EXHIBIT B-6 

 

 

SCHEDULE

 

Immunic, Inc.

c/o Immunic AG

Am Klopferspitz 19

82152 Planegg-Martinsried, Germany

Attn: Chief Operating Officer

Email: manfred.groeppel@immunic.de

 

Attn:

 

1.       The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment by Immunic, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me, alone or
jointly with others, prior to my employment by the Company that I desire to
remove from the operation of the Company’s Confidential Information, Assignment
of Rights, Non-Solicitation and Non-Competition Agreement.

 

_____________ No inventions or improvements.

 

_____________ See below: Any and all inventions regarding

 

_____________ Additional sheets attached.

 

2.       I propose to bring to my employment the following materials and
documents of a former employer:

 

_____________ No materials or documents.

 

_____________ See below:

 

_______________________________

 

Sanjay Patel

 

_______________________________

 

Date

 



EXHIBIT B-7 

 

 

EXHIBIT C

 

WAIVER AND RELEASE

 

This is a Waiver and Release (“Release”) between Sanjay Patel (“Executive”) and
Immunic, Inc. (the “Company”). The Company and the Executive agree that they
have entered into this Release voluntarily, and that it is intended to be a
legally binding commitment between them.

 

In consideration for and contingent upon the Executive’s right to receive the
benefits described in the Employment Agreement between the Company and the
Executive (the “Employment Agreement”) and this Release, the Executive hereby
agrees as follows:

 

(a)       General Waiver and Release. Except as provided in Paragraph (e) below,
the Executive and any person acting through or under the Executive hereby
release, waive and forever discharge the Company, its past and present
subsidiaries and affiliates, and their respective successors and assigns, and
their respective past and present officers, trustees, directors, shareholders,
executives and agents of each of them, from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever
(including without limitation attorneys’ fees and expenses), whether known or
unknown, absolute, contingent or otherwise (each, a “Claim”), arising or which
could have arisen up to and including the date of his execution of this Release,
including without limitation those arising out of or relating to the Executive’s
employment or cessation and termination of employment, or any other written or
oral agreement, any change in the Executive’s employment status, any benefits or
compensation, any tortious injury, breach of contract, wrongful discharge
(including any Claim for constructive discharge), infliction of emotional
distress, slander, libel or defamation of character, and any Claims arising
under Title VII of the Civil Rights Act of 1964 (as amended by the Civil Rights
Act of 1991), the Americans With Disabilities Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Older Workers Benefits Protection Act, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, or any other federal, state or local statute, law, ordinance, regulation,
rule or executive order, any tort or contract claims, and any of the claims,
matters and issues which could have been asserted by the Executive against the
Company or its subsidiaries and affiliates in any legal, administrative or other
proceeding. the Executive agrees that if any action is brought in his name
before any court or administrative body, the Executive will not accept any
payment of monies in connection therewith.

 

(b)       Miscellaneous. the Executive agrees that Section 7(c) of the
Employment Agreement (which is specifically incorporated herein by reference)
specifies payments from the Company to himself, the total of which meets or
exceeds any and all funds due him by the Company, and that he will not seek to
obtain any additional funds from the Company with the exception of
non-reimbursed business expenses. (This covenant does not preclude the Executive
from seeking workers’ compensation, unemployment compensation, or benefit
payments from the Company’s insurance carriers that could be due him.)

 

(c)       Non-Solicitation, Confidentiality and Non-Solicitation Covenants. the
Executive warrants that the Executive has, and will continue to comply fully
with Section 3(c) of the Employment Agreement and the provisions of the
Confidential Information, Assignment of Rights, Non-Solicitation and
Non-Competition Agreement by and between the Company and the Executive.

 



EXHIBIT C-1 

 

 

(d)       THE COMPANY AND THE EXECUTIVE AGREE THAT THE BENEFITS DESCRIBED IN
SECTION 7(C) OF THE EMPLOYMENT AGREEMENT AS SUBJECT TO EXECUTIVE’S COMPLIANCE
WITH SECTION 8 THEREOF ARE CONTINGENT UPON THE EXECUTIVE SIGNING THIS RELEASE.
THE EXECUTIVE FURTHER UNDERSTANDS AND AGREES THAT IN SIGNING THIS RELEASE,
EXECUTIVE IS RELEASING POTENTIAL LEGAL CLAIMS AGAINST THE COMPANY. THE EXECUTIVE
UNDERSTANDS AND AGREES THAT IF HE DECIDES NOT TO SIGN THIS RELEASE, OR IF HE
REVOKES THIS RELEASE, THAT HE WILL IMMEDIATELY REFUND TO THE COMPANY ANY AND ALL
SEVERANCE PAYMENTS AND OTHER BENEFITS HE MAY HAVE ALREADY RECEIVED.

 

(e)       The waiver contained in Paragraph (a) and (b) above does not apply to:

 

(i)Any claims for benefits under employee benefit plans in accordance with the
terms of the applicable employee benefit plan, including the Executive’s right
to elect continuation coverage under the Company’s group health, dental and/or
visions plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (COBRA),

 

(ii)Any right to exercise stock options or stock appreciation rights that were
vested and exercisable on the Date of Termination in accordance with the terms
thereof (as modified by the Employment Agreement);

 

(iii)Any Claim under or based on a breach of the Company’s obligations to pay
the compensation and benefits described in Sections 5 or 7(a) or (c) of the
Employment Agreement,

 

(iv)Rights or Claims that may arise under the Age Discrimination in Employment
Act after the date that the Executive signs this Release, and

 

(v)Any right to indemnification by the Company or to coverage under directors
and officers liability insurance to which the Executive is otherwise entitled in
accordance with Section 12 of Employment or the Company’s articles of
incorporation or by-laws or other agreement between the Executive and the
Company.

 

(f)       EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND IS VOLUNTARILY SIGNING
THIS RELEASE. EXECUTIVE ALSO ACKNOWLEDGES THAT HE IS HEREBY ADVISED TO CONSULT
WITH AN ATTORNEY, HE HAS BEEN GIVEN AT LEAST [21][45] DAYS TO CONSIDER THIS
RELEASE BEFORE THE DEADLINE FOR SIGNING IT; [HE HAS RECEIVED A RECEIVED A
WRITTEN DESCRIPTION OF THE JOB TITLES AND AGES ALL INDIVIDUALS SELECTED FOR THIS
JOB ELIMINATION PROGRAM AND THE AGES OF ANY INDIVIDUALS IN THE SAME JOB
CLASSIFICATIONS WHO ARE NOT SELECTED FOR THIS JOB ELIMINATION PROGRAM AS
PROVIDED BY THE ADEA (SUCH DESCRIPTION ATTACHED AS EXHIBIT A HERETO)]; AND HE
UNDERSTANDS THAT HE MAY REVOKE THE RELEASE WITHIN SEVEN (7) DAYS AFTER SIGNING
IT. IF NOT REVOKED WITHIN SUCH PERIOD, THIS RELEASE WILL BECOME EFFECTIVE ON THE
EIGHTH (8) DAY AFTER IT IS SIGNED BY EXECUTIVE.

 



EXHIBIT C-2 

 

 

BY SIGNING BELOW, BOTH THE COMPANY AND EXECUTIVE AGREE THAT THEY UNDERSTAND AND
ACCEPT EACH PART OF THIS RELEASE.

 

        SANJAY PATEL                 (Date Signed)  

 

ACCEPTED AND DATED AS OF ___________________

 

IMMUNIC, INC.

 

By: ____________________________

 

Name: __________________________

 

Title: ___________________________

 

 

EXHIBIT C-3

 